Citation Nr: 0016028	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to May 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.


REMAND

Upon a preliminary review of the record, the Board notes that 
additional due process development is needed before the Board 
may proceed with disposition of this appeal.

Specifically, the Board notes that in the veteran's 
substantive appeal, VA Form 9, received in February 1999, the 
veteran requested a BVA hearing at the central office in 
Washington D.C.  In May 1999, this appeal was certified to 
the Board for disposition.  By VA letter dated in May 2000, 
the veteran was notified that she was scheduled to appear at 
a hearing before a Member of the Board on July 10, 2000, at 
the BVA's central office in Washington, D.C.  

In June 2000, the Board received a statement from the veteran 
in which she indicated that she did not wish to travel to 
Washington D.C. for a hearing.  She noted that her former 
representative must have erred in making that request on her 
behalf.  The veteran requested that she be rescheduled for a 
hearing before a Member of the Board at her local RO office.  

Accordingly, in light of the foregoing, this case is REMANDED 
to the RO for the following:

The RO should undertake all necessary 
action to properly schedule the veteran 
for a Travel Board hearing at the RO.  
The veteran should be informed of her 
option to have the Travel Board hearing 
conducted through videoconferencing 
techniques.  The veteran and her 
representative should be notified in 
writing of the date, time and location of 
the hearing.  After the Travel Board 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review. 

The purpose of this remand is to comply with the veteran's 
request for a Travel Board hearing at the local RO.  The 
veteran and her representative are free to submit additional 
evidence and argument in support of the appeal.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


